DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/20/2021 and 01/20/2022 have been acknowledged and considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Attorney Bruce Shem (Reg. 64,914) on 05/11/2022 and 05/18/2022. 
Claims 12, 13, 24, have been amended.

Please amend the claims as follows:
12.  (Currently Amended)  The method of claim 11 wherein the 


13.  (Currently Amended)  A system comprising:
            a and
            a network device programmed and configured to be provisioned by the provisioning server, the network device comprising a processor and a memory programmed and configured to:
            obtain a network address of a provisioning server;
            determine whether a universal serial bus (USB) device is inserted into the network device;
            in response to determining the USB device is inserted, obtain [[a]] the network address of [[a]] the provisioning server and an encryption certificate from the USB device;
            in response to determining the USB device is not inserted, determine whether a cloud services server can be connected to;
            in response to determining the cloud services server can be connected to, obtain the network address of the provisioning server and the encryption certificate from the cloud services server;
            in response to determining the cloud services server cannot be connected to, obtain the network address of the provisioning server from a domain host configuration protocol (DHCP) server;
            establish a network connection with the provisioning server using the network address;
            obtain [[an]] the encryption certificate from a local memory local to the network device;
            in response to obtaining the encryption certificate from at least one of the USB device and the cloud services server, authenticate the provisioning server using the encryption certificate; and
            in response to the authenticating of the provisioning server, provision the network device with a configuration received from the provisioning server.

24.  (Currently Amended)  The system of claim 23 wherein the .

Allowable Subject Matter
	Claims 1, 9, 11-13, 21, 23-25, 33, 35-54, are allowed.	

Reasons for Allowance
Claims 1, 9, 11-13, 21, 23-25, 33, 35-54 are allowed in view of the examiner’s amendment and applicant’s amendments and remarks filed on 01/20/2022. The following is an examiner’s statement of reasons for allowance: None of the prior art of record, Bruner (US 2021/0120412) and Gray (US 2016/0241701), fairly teach a method, system, and non-transitory computer readable media determining whether a USB is inserted into a network device; in response to determining, obtaining a network address of a provisioning server and an encryption certificate from the USB; in response to determining that the USB device is not inserted, determining whether a cloud services server can be connected to; in response to determining a connection can be made, obtaining the network address of the provisioning server and the encryption certificate from the cloud services server; in response to determining the server cannot be reached, obtaining the network address of the provisioning server from a DHCP server; establishing a connection with the provisioning server using the network address; authenticating based on the encryption certificate; provisioning the network device; and in combination with other limitations as set forth in the independent claims.  
	Bruner disclosed zero touch provisioning of IoT devices through a provisioning server (Paragraphs 25, 54). 
	Gray disclosed a network device that includes a trust platform module that comprises a digital certificate that is used to validate communications received from the network device (Paragraph 50).
However, none of the references alone or in combination fairly teach or suggest the combination of limitations discussed above in regards to claims 1, 13, and 25. 
The examiner would also like to direct attention to additional reference Wei (US 2014/0380310) which discloses a USB key that includes a digital certificate of a user (Paragraph 3).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven C Nguyen whose telephone number is (571)270-5663. The examiner can normally be reached M-F 7AM - 3PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C.N/Examiner, Art Unit 2451                                                                                                                                                                                                        
/Chris Parry/Supervisory Patent Examiner, Art Unit 2451